Citation Nr: 9919592	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) to the rating decision of May 4, 1992, denying service 
connection for liver dysfunction, right knee arthritis, 
sinusitis, bilateral ankle instability, neck condition, and 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1992.


FINDINGS OF FACT

1. In May 1992, the RO denied the veteran's claims for 
service connection for liver dysfunction, right knee 
arthritis, sinusitis, bilateral ankle instability, neck 
condition, and back condition.  

2. The veteran was notified of the May 1992 rating decision 
and of his appellate rights by a letter dated May 29, 
1992.

3. The veteran submitted correspondence expressing 
disagreement with the May 1992 rating action which was 
received by the St. Petersburg, Florida regional office on 
June 10, 1993, more than one year from the date, upon 
which notification of the rating decision was sent to the 
veteran.  


CONCLUSION OF LAW

A timely NOD in response to the May 1992 rating action has 
not been submitted.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In February 1992, the veteran filed an initial claim for VA 
benefits for bleeding duodenal ulcer with iron deficiency 
anemia, exposure to hazardous chemicals with liver 
dysfunction, hearing loss with tinnitus, bilateral elbow 
pain, right knee arthritis, bilateral wrist pain and 
ganglions with bilateral ganglionectomy, sinusitis, atypical 
adjustment disorder, chronic bilateral ankle pain and 
instability, neck pain, and hemorrhoids.  

In May 1992, the St. Louis, Missouri, VA Regional Office (RO) 
granted service connection for peptic ulcer disease with 
hiatal hernia, right ear high frequency hearing loss, 
bilateral tinnitus, bilateral wrist scar status post 
ganglionectomy, and hemorrhoids, all with noncompensable 
evaluations effective from February 1, 1992.  The RO denied 
service connection for liver dysfunction, right knee 
arthritis, sinusitis, atypical adjustment disorder, bilateral 
ankle instability, neck condition and back condition.  
Further, ratings as to osteoarthritis of both hands and 
bilateral elbow pain were deferred for examination.  

The veteran was notified of this decision by letter dated on 
May 29, 1992.  The notice of decision was addressed to the 
veteran at the address in Missouri provided on his February 
1992 claim form.  On June 10, 1992, the RO noted that the 
veteran had moved to Florida and directed that his new 
address be obtained.  In July 1992, the veteran's claims file 
was forwarded to the St. Petersburg, Florida, RO for further 
action.  A report of contact dated on July 20, 1992, 
indicated that the veteran had provided his new address in 
Florida.  

By rating decision in October 1992, the RO granted service 
connection for chronic left lateral epicondylitis with a 
noncompensable evaluation, denied service connection for 
osteoarthritis of the fingers and denied entitlement to a 10 
percent evaluation for multiple, noncompensable service-
connected disabilities pursuant to 38 C.F.R. 3.324 (1998).  
Notice of this decision was sent to the veteran's Missouri 
address under cover letter dated in November 1992.  

The record contains a VA Form 21-4138, Statement in Support 
of Claim, dated on January 21, 1993, (hereinafter "January 
1993 statement") but date-stamped as received at the St. 
Petersburg, Florida, RO on June 10, 1993, with cover letter, 
dated June 8, 1993 (hereinafter "June 1993 letter").  The 
Board notes that the January 1993 statement appears to be the 
original handwritten and signed document and not a copy.  In 
the January 1993 statement, the veteran indicated that it was 
a NOD to the Missouri RO letter dated on May 29, 1992, and 
the St. Petersburg, RO letter dated on November 24, 1992.  
Specifically, the veteran expressed disagreement on the 
issues of denial of service connection for sinusitis, knee 
arthritis, back condition, neck condition, ankle condition, 
osteoarthritis of the finger, and exposure to hazardous 
chemicals.  

In the June 1993 letter, the veteran indicated that the 
January 1993 statement was attached and stated that he was 
moving to Arizona and provided an Arizona address.  The 
record contains notice of transfer of the veteran's claims 
file to the Phoenix, Arizona, RO in June 1993.  By letter 
dated in July 1993, the RO notified the veteran that the 
January 1993 statement was not accepted as an NOD on the 
issues of denial of service connection for hazardous chemical 
exposure and liver dysfunction, right knee arthritis, 
sinusitis, bilateral ankle condition, neck condition, and 
back condition.  

Following a hearing before the undersigned in February 1997, 
by decision in May 1997 the Board referred the issue of 
timeliness of the NOD (pertaining to the issues of 
entitlement to service connection for sinusitis knee, back, 
and ankle arthritis, and residuals of exposure to chemicals) 
to the RO for proper development and adjudication.  

At a hearing before the undersigned in May 1999, the veteran 
testified that he submitted a NOD to the Florida RO, before 
his claims file had been transferred to that RO from Arizona.  
Transcript, p. 3.  The veteran stated that he addressed the 
statement to Veterans Affairs in Washington, D.C.  
Transcript, p. 7.  He indicated that he was then told to 
resubmit the NOD to the Phoenix, RO and did so via registered 
letter.  Transcript, p. 4.  The veteran indicated that from 
February to May 1992 he had addresses in both Tucson, Arizona 
and in Missouri, from May 1992 to June 1993 he lived in 
Florida, and then returned to Tucson for a brief time before 
going to Saudi Arabia for a year.  Transcript, pp. 6-7.  The 
veteran testified that the January 1993 statement was 
identical to the original sent to VA, except that he had 
highlighted the issues claimed.  Transcript, p. 13.  


II. Analysis

The law provides that questions about timeliness of an appeal 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).

An appeal to the Board is initiated by filing a NOD.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(1998).  The appeal is then completed by filing a substantive 
appeal following the issuance of a statement of the case.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (1998).  

A NOD consists of any written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the agency 
of original jurisdiction (AOJ) and a desire to contest the 
result.  Special wording is not required, but the NOD must be 
in terms which can reasonably be construed as disagreement 
with the determination and a desire for appellate review.  If 
the AOJ gives notice that adjudicative determinations were 
made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 
20.201 (1998).  To be considered timely, a NOD must be filed 
within one year from the date that the AOJ mails notice of 
the determination to the claimant.  38 U.S.C.A. § 7105(b), 
(c) (West 1991); 38 C.F.R. § 20.302(a) (1997).  The filing of 
a timely NOD "is a prerequisite to the Board's proper 
exercise of jurisdiction over a claim."  Rowell v. Principi, 
4 Vet. App. 9, 17 (1993).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  There is 
a presumption of regularity that government officials have 
properly discharged their official duties.  See United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-15 (1926); 
Saylock v. Derwinski, 3 Vet. App. 394 (1992).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q) (1998).

The May 1992 RO rating decision denying service connection 
for liver dysfunction, right knee arthritis, sinusitis, 
bilateral ankle instability, neck condition, and back 
condition was sent to the veteran's last address of record on 
May 29, 1992, as provided by the veteran in his February 1992 
claim for compensation.  A NOD to that decision was not 
received until June 10, 1993, more than one year after 
the date, upon which notification of the decision was mailed 
to the veteran.  The veteran does not contend that this 
rating decision was not received, in fact the January 1993 
statement purported to be a NOD to both the May 1992 and the 
November 1992 RO decisions.  The veteran states that he sent 
the NOD, the January 1993 statement, to the RO earlier, but 
it was sent to the wrong regional office and was not 
incorporated into the file.  However, the veteran submitted 
no corroborative evidence supporting his contention that an 
earlier NOD had been filed.  The Board notes that the January 
1993 statement appears to be handwritten and not a copy of an 
earlier letter.  In addition, the June 1993 letter made no 
mention that the NOD had previously been sent and was being 
resubmitted.  

Although the veteran indicated that he called an RO (he was 
uncertain as to which one) to determine if his NOD had been 
received, there is no indication in the claims file that any 
inquiry, regarding an earlier filed NOD, was received.  The 
Board finds that the evidence preponderates against the 
veteran's contention that a timely NOD was filed, but lost 
due to transfer of the claims file.  The NOD received in 
June 1993 is not timely as to the claims denied in the May 
1992 RO decision.   The undersigned has noted that the St. 
Louis regional office was aware that the veteran had moved to 
Florida at least by June 10, 1992.  VA Form 21-6789, dated 
June 10, 1992.  No authority has been cited which would have 
required any regional office involved to resend the May 29, 
1992, notification, an event which arguably could have 
extended the time to disagree beyond June 10, 1993.  
Moreover, it has not been asserted that the May 1992 
notification letter was not received.


ORDER

A timely NOD was not filed with respect to the May 4, 1992, 
rating action in which service connection, for liver 
dysfunction due to hazardous chemical exposure, right knee 
arthritis, sinusitis, bilateral ankle condition, neck 
condition and back condition, was denied.  


REMAND

In his January 1993 statement, the veteran stated that his 
service-connected left lateral epicondylitis should be 
evaluated at least 10 percent disabling.  This was a timely 
NOD to the October 1992 rating decision granting service 
connection for left lateral epicondylitis with a 
noncompensable evaluation.  Although a 10 percent evaluation 
was granted by rating decision on July 26, 1993, no statement 
of the case was issued addressing the veteran's NOD on that 
issue because the regional office considered the 10 percent 
rating a full grant of the issue appealed.  Because the 
disagreement referred to "at least" 10 percent, the rating 
action should not have been deemed fully compliant and should 
not have required the veteran to file what would be 
tantamount to a second notice of disagreement.  Where an 
increase subsequent to the initial rating action does not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  



To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be furnished with a 
statement of the case, which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision regarding his claim for an 
evaluation of at least 10 percent for 
service-connected left lateral 
epicondylitis.  The veteran should then 
be afforded the applicable time period in 
which to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

